

Exhibit 10.1
 


 
FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED
 
NOTE PURCHASE AGREEMENT
 
This First Amendment to Fourth Amended and Restated Note Purchase Agreement
(this "Amendment") is made and entered into effective as of October 29, 2004,
and amends as set forth herein the Fourth Amended and Restated Note Purchase
Agreement dated as of November 18, 2003 (the "Note Purchase Agreement") by and
among Pilgrim’s Pride Corporation, a Delaware corporation (the "Company"), John
Hancock Life Insurance Company ("Hancock"), the other parties identified on
Schedule I attached hereto, ING Capital LLC ("ING"), and John Hancock Life
Insurance Company, not individually but in its capacity as collateral agent
("Collateral Agent"). Capitalized terms not otherwise defined herein shall have
the definitions provided therefor in the Note Purchase Agreement.
 
WHEREAS, pursuant to the Note Purchase Agreement, the Company issued and sold to
the Hancock Purchasers $80,000,000 aggregate amount of its 2003 Series A Notes
and to ING $20,000,000 of its 2003 Series B Notes;
 
WHEREAS, the Company has prepaid in full the 2003 Series B Note;
 
WHEREAS, the Company has requested that ING make available the funds prepaid on
the 2003 Series B Note whereby amounts may hereafter be reborrowed, repaid and
subsequently reborrowed again by the Company;
 
WHEREAS, ING is willing to provide a committed facility on the terms and
conditions set forth herein; and
 
WHEREAS, the parties wish to amend the Note Purchase Agreement as provided
herein as of the effective date of this Amendment.
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Note Purchase Agreement and this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Amendments to the Note Purchase Agreement.
 
1.1  Amendments to Article 1
 
A.  Section 1.1 of the Note Purchase Agreement is hereby amended by deleting the
definitions of "Fixed Rate Notes", "Series B Floating Rate" and "2003 Series B
Notes" set forth therein and replacing each such definition with the following:
 
"Fixed Rate Notes: the 2002 Notes, the 2003 Series A-1 Notes which are subject
to the 2003 Series A-1 Fixed Rate and the 2003 Series A-2 Notes which are
subject to the 2003 Series A-2 Fixed Rate."
 
"Series B Floating Rate: the Series B LIBOR Rate or the Series B Prime Rate, as
the case may be."
 
"2003 Series B Notes: the meaning specified in Section 2.4(b)."
 
B.  Section 1.1 of the Note Purchase Agreement is hereby amended by deleting the
definition of 2003 Series B Fixed Rate.
 
C.  Section 1.1 of the Note Purchase Agreement is hereby amended by adding the
following definitions in their appropriate alphabetical order:
 
"Applicable Margin: the Series B LIBOR Margin or the Series B Prime Margin, as
the case may be."
 
"First Amendment: the First Amendment to Fourth Amended and Restated Note
Purchase Agreement dated as of October 29, 2004 among the Company, the
Purchasers and the Collateral Agent."
 
"LIBOR Loans: Series B Revolving Loans that are subject to the Series B LIBOR
Rate."
 
"Prime Loans: Series B Revolving Loans that are subject to the Series B Prime
Rate."
 
"Series B Commitment: the obligation of ING to make Series B Revolving Loans
hereunder."
 
"Series B Commitment Amount: $18,000,000 as such amount is reduced by $1,000,000
on each August 15 commencing August 15, 2006 until the 2003 Series B Maturity
Date, and as such amount may be further reduced at any time or from time to time
by the Company pursuant to Section 8.6."
 
"Series B LIBOR Margin: the number of basis points which shall be determined in
accordance with the table attached hereto as Exhibit H based on the Company’s
ratio of Funded Debt to Capitalization as provided in Section 10.5 at the time
of the loan."
 
"Series B LIBOR Rate: the LIBOR Rate plus the Series B LIBOR Margin; provided,
that if the provisions of Section 7.4 are in effect, the Series B LIBOR Rate
shall be determined pursuant to Section 7.4."
 
"Series B Prime Margin: the number of basis points which shall be determined in
accordance with the table attached hereto as Exhibit H based on the Company’s
ratio of Funded Debt to Capitalization as provided in Section 10.5 at the time
of the loan."
 
"Series B Prime Rate: the Prime Rate plus the Series B Prime Margin."
 
"Series B Revolving Loan: the meaning specified in Section 2.4(a)."
 
"Unused Commitment Fee: the meaning specified in Section 7.8."
 
"Unused Commitment Fee Factor: shall be determined in accordance with the table
attached hereto as Exhibit H based on the Company’s then current ratio of Funded
Debt to Capitalization as provided in Section 10.5."
 
1.2  Amendment to Article 2
 
Article 2 of the Note Purchase Agreement is hereby amended by adding a new
Section 2.4 as follows:
 
"2.4.    The Series B Commitment.
 
(a)  The Series B Commitment. Subject to the terms and conditions hereof, ING
agrees to extend loans to the Company (individually a "Series B Revolving Loan"
and collectively, the "Series B Revolving Loans"). The aggregate principal
amount of all Series B Revolving Loans at any time outstanding shall not exceed
the then existing Series B Commitment Amount. The Series B Revolving Loans shall
be available to the Company, and may be repaid (subject to the payment of any
breakage costs contemplated by Section 8.4) and reborrowed, during the period
from the date hereof until the 2003 Series B Maturity Date. The Series B
Revolving Loans may be LIBOR Loans or Prime Loans. Each Series B Revolving Loan
shall be in an amount not less than $500,000 or such greater amount which is an
integral multiple of $250,000. Without ING’s consent, there shall not be more
than ten (10) Series B Revolving Loans that are LIBOR Loans outstanding
hereunder at any one time.
 
(b)  The Note. All Series B Revolving Loans made by ING hereunder shall be
evidenced by a single Amended and Restated 2003 Series B Note of the Company
substantially in the form of Exhibit B-1 hereto (as so amended and restated, the
"2003 Series B Notes"). The aggregate principal amount of indebtedness evidenced
by the 2003 Series B Amended and Restated Note at any time shall be, and the
same is to be determined by, the aggregate principal amount of all Series B
Revolving Loans made by ING to the Company pursuant hereto on or prior to the
date of determination less the aggregate amount of principal repayments on such
Series B Revolving Loans received by ING on or prior to such date of
determination. ING shall record on its books or records the amount of each
Series B Revolving Loan made by it hereunder, whether the Series B Revolving
Loan is a LIBOR Loan or Prime Loan, and with respect to LIBOR Loans, the
interest rate and Interest Period applicable thereto, and all payments of
principal and interest and the principal balance from time to time outstanding.
The record thereof shall be prima facie evidence as to all such amounts;
provided, however, that the failure of ING to record or any mistake in recording
any of the foregoing shall not limit or otherwise affect the obligation of the
Company to repay all Series B Revolving Loans made hereunder together with
accrued interest thereon.
 
(c)  Determination of Applicable Margin. At such time as ING receives the
financial statements and Officer’s Certificate specified in Section 9.2 for a
particular quarter, ING shall notify the Company of any change in the Applicable
Margin resulting therefrom. Any such change in the Applicable Margin shall be
effective as of the fifth Business Day after receipt of such Officer’s
Certificate and the Applicable Margins shall continue in effect until the
effective date of the next quarterly redetermination (and it being expressly
understood and agreed that the Applicable Margin once set for a Series B
Revolving Loan subject to the Series B LIBOR Rate will not change during the
Interest Period applicable thereto). Notwithstanding the foregoing, from the
effective time of the First Amendment until delivery of the next Officer’s
Certificate, the Applicable Margin shall be at Level II as indicated on Exhibit
H. Each determination of the ratio of Funded Debt to Capitalization as provided
in Section 10.5 shall be conclusive and binding on the Company absent manifest
error.
 
(d)  Manner of Borrowing.
 
(i)    The Company shall give telephonic or telecopy notice to ING (which
notice, if telephonic, shall be promptly confirmed in writing) no later than (1)
12:00 p.m. EST on the date that is at least three (3) Business Days prior to the
date of (A) each LIBOR Loan which ING is requested to make or continue and (B)
the conversion of any Prime Loan to a LIBOR Loan and (2) 12:00 p.m. EST on the
date of each Prime Loan which ING is requested to make. Each such notice shall
specify the date of the Series B Revolving Loan requested (which shall be a
Business Day), the amount of such Series B Revolving Loan, whether the Series B
Revolving Loan is to be a LIBOR Loan or a Prime Loan, and with respect to LIBOR
Loans, the Interest Period applicable thereto; provided, that in no event shall
the principal amount of any requested Series B Revolving Loan plus the aggregate
principal or face amount of all Series B Revolving Loans outstanding hereunder
exceed the Series B Commitment Amount. The Company agrees that ING may rely on
any such telephonic or telecopy notice given by any person who ING believes is
authorized to give such notice without the necessity of independent
investigation and in the event any notice by such means conflicts with the
written confirmation, such notice shall govern if ING has acted in reliance
thereon.
 
(ii)    The proceeds of each Series B Revolving Loan shall be made available to
the Company at the principal office of ING in immediately available funds on the
date such Series B Revolving Loan is requested to be made.
 
(e)    Conversion. Provided that no Event of Default or Potential Event of
Default is continuing, the Company shall have the right, subject to the terms
and conditions hereof, to convert Series B Revolving Loans of one type (in whole
or in part) into Series B Revolving Loans of another type from time to time
provided that: (i) the Company shall give ING notice of each such conversion as
provided in this Section 2.4, (ii) the principal amount of any Series B
Revolving Loan converted hereunder shall be in an amount not less than the
minimum amount specified in Section 2.4(a), (iii) after giving effect to any
such conversion in part, the principal amount of any Series B Revolving Loan
then outstanding shall not be less than the minimum amount specified in Section
2.4(a), (iv) any conversion shall only be made on a Business Day and (v) LIBOR
Loans converted prior to the last day of the Interest Period applicable thereto
shall be subject to breakage costs described in Section 8.4.
 
(f)    Capital Adequacy. If, after the date hereof, ING shall have determined in
good faith that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein (including, without limitation, any
revision in the Final Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Par 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital rules heretofore adopted and
issued by any governmental authority), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by ING with any request or directive regarding capital adequacy (whether or not
having the force of law) or any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on ING’s
capital, or on the capital of any corporation controlling ING, in each case as a
consequence of its obligations hereunder to a level below that which ING would
have achieved but for such adoption, change or compliance (taking into
consideration ING’s policies with respect to capital adequacy) by an amount
reasonably deemed by ING to be material, then from time to time, within fifteen
(15) days after demand by ING, the Company shall pay to ING such additional
amount or amounts as will compensate ING for such reduction."
 
1.3  Amendment to Article 4
 
Article 4 to the Note Purchase Agreement is hereby amended by adding a new
Section 4.3 as follows:
 
"4.3    Conditions to Funding of Series B Revolving Loans. ING’s obligation to
make any Series B Revolving Loan pursuant hereto shall be subject to the
fulfillment to ING’s satisfaction, prior to the time of each advance, of the
following conditions:
 
(a)    Representation, Warranties and Covenants.    The representations and
warranties of the Company contained in this Agreement shall be and remain true
and correct as of said time as if made at such time, except that the
representations and warranties made in Section 5.3 shall be deemed to refer to
the most recent financial statements furnished to the Purchasers pursuant to
Section 9.2 hereof, and the Company shall be in full compliance with all of the
terms and conditions hereof.
 
(b)    No Event of Default or Potential Event of Default. No Event of Default or
Potential Event of Default shall have occurred and be continuing.
 
(c)    Compliance with Commitment Amount. After giving effect to the requested
loan and to each outstanding Series B Revolving Loan, the aggregate principal
amount of all Series B Revolving Loans outstanding shall not exceed the Series B
Commitment Amount.
 
(d)    No Material Adverse Change. No change shall have occurred in the
condition or operation of the Company or any Subsidiary since the date of the
financial statements (quarterly or annual, as applicable) most recently provided
by the Company to the Purchasers pursuant to Section 9.2(a) or (b), as
applicable, which, when considered in the aggregate, could reasonably be
expected to have a Material Adverse Effect."
 
1.4  Amendment to Section 7.3
 
Section 7.3 of the Note Purchase Agreement is amended by deleting Section 7.3(c)
in its entirety and inserting in lieu thereof the following:
 
"(c)    Interest on each LIBOR Loan shall accrue interest on the unpaid
principal amount thereof from the date such LIBOR Loan is made until the last
day of the Interest Period applicable thereto or, if earlier, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the lesser
of (i) the Series B LIBOR Rate or (ii) the Highest Lawful Rate, and shall be due
and payable in accordance with Section 8.1(d). Interest on each Prime Loan shall
accrue interest on the unpaid principal amount thereof from the date such Prime
Loan is made until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the lesser of (i) the Series B Prime Rate or (ii) the Highest
Lawful Rate, and shall be due and payable in accordance with Section 8.1(d).
Interest on each Series B Revolving Loan shall be calculated on the basis of the
actual days elapsed in a year consisting of 360 days."
 
1.5  Amendment to Section 7.6
 
Section 7.6 of the Note Purchase Agreement is hereby amended by deleting Section
7.6(c) in its entirety and inserting in lieu thereof the following:
 
"(c)    [reserved]"
 
1.6  Amendment to Article 7
 
Article 7 of the Note Purchase Agreement is hereby further amended by adding a
new Section 7.8 as follows:
 
"7.8    Unused Commitment Fee. The Company shall pay to ING an unused commitment
fee (the "Unused Commitment Fee") payable in arrears by the fifteenth day of the
month following the last day of each calendar quarter of the Company in an
amount equal to the product of (i) the Unused Commitment Fee Factor in effect on
such date and (ii) the difference between the then current Series B Commitment
Amount less the then average daily outstanding Series B Revolving Loans during
such quarter. The Unused Commitment Fee shall first be due and payable following
the Company’s fiscal quarter ending on or about December 31, 2004 and shall
thereafter continue until the 2003 Series B Maturity Date or the earlier
termination of the Series B Commitment."
 
1.7  Amendments to Section 8.1
 
Section 8.1 of the Note Purchase Agreement is hereby amended by deleting Section
8.1(d) and (e) in their entirety and inserting in lieu thereof the following:
 
"(d)    Interest on Prime Loans shall be payable quarterly in arrears on the
last Business Day of each calendar quarter. Interest on LIBOR Loans shall be
payable in arrears in respect of each Interest Period on the last Business Day
of such Interest Period; provided, that if the applicable Interest Period is
longer than three (3) months, interest shall be payable on the last Business Day
of every third month during the Interest Period. With respect to any Interest
Period, interest shall accrue from and including the first day of such Interest
Period to but excluding the last day thereof. Interest accrued to but excluding
the 2003 Series B Maturity Date shall be due and payable on the 2003 Series B
Maturity Date.
 
(e)    On August 15 of each year following August 15, 2004, the Company shall
make a principal payment on the 2003 Series B Note equal to the positive
difference, if any, between the then outstanding principal amount of all Series
B Revolving Loans less the Series B Commitment Amount. On the 2003 Series B
Maturity Date, the Company shall make a final payment on the 2003 Series B Note,
in cash, in an aggregate amount equal to the outstanding principal amount of all
Series B Revolving Loans plus all accrued and unpaid interest."
 
1.8  Amendment to Section 8.2(c)
 
Section 8.2 of the Note Purchase Agreement is hereby amended by deleting Section
8.2(c) in its entirety and inserting in lieu thereof the following:
 
"(c)    From time to time, upon prior notice, the Company shall have the right,
at its option, to prepay all or any part of the 2003 Series B Note without
premium or penalty, which prepayment shall be applied to the outstanding
principal amount in the direct order of maturity, provided that with respect to
prepayments of Series B Revolving Loans that are subject to the Series B LIBOR
Rate, such prepayment shall be subject to any breakage costs described in
Section 8.4. The principal amounts voluntarily prepaid on the 2003 Series B
Notes may, subject to the terms and conditions of this Agreement, be borrowed,
repaid and reborrowed again by the Company up to the then available Series B
Commitment Amount."
 
1.9  Amendment to Section 8.2(d)
 
Section 8.2 of the Note Purchase Agreement is hereby amended by deleting the
last sentence of Section 8.2(d) in its entirety.
 
1.10  Amendment to Section 8.3
 
Section 8.3 of the Note Purchase Agreement is hereby amended by deleting the
reference to "Section 8.2" in the first sentence thereof and inserting in lieu
thereof the reference "Section 8.2(a) and (b)".
 
1.11  Amendment to Section 8.4
 
Section 8.4 of the Note Purchase Agreement is hereby amended by deleting Section
8.4(a) in its entirety and inserting in lieu thereof the following:
 
"(a)    The Company agrees to indemnify each Holder of 2003 Series B Notes for,
and promptly to pay to each such Holder of 2003 Series B Notes upon written
request, any amounts required to compensate such Holder for any losses, costs or
expenses sustained or incurred by such Holder as a consequence of any event
(including any acceleration of a 2003 Series B Note and any prepayment of a 2003
Series B Note), which results in such Holder receiving any amount on account of
the principal of any 2003 Series B Note prior to the end of the Interest Period
in effect therefor, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Holder of 2003 Series B Notes to fund or maintain such 2003
Series B Notes."
 
1.12  Amendment to Article 8
 
Article 8 of the Note Purchase Agreement is hereby amended by adding a new
Section 8.6 as follows:
 
"8.6    Termination or Reduction of the Commitment. The Company shall have the
option at any time and from time to time, upon 5 days prior written notice to
ING (or such shorter period of time as agreed to by ING) to terminate the Series
B Commitment or irrevocably reduce the Series B Commitment Amount, provided that
the Series B Commitment Amount may not be reduced to an amount less than the
aggregate principal amount of Series B Revolving Loans then outstanding. Any
termination pursuant to this Section 8.6 may not be reinstated."
 
1.13  Amendments to Section 14.2
 
Section 14.2 of the Note Purchase Agreement is hereby amended by deleting such
Section in its entirety and inserting in lieu thereof the following:
 
"14.2.    Acceleration.
 
(a)    Upon the occurrence of any Event of Default described in Section 14.1(f),
the unpaid principal amount of and accrued interest on the Notes shall
automatically become due and payable, and there shall also be due and payable
the applicable Premium, if any, in respect of the unpaid principal amount of the
Notes, all without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, or any other notice of any kind, which are hereby
waived, and the obligation of ING to extend any further credit pursuant to the
terms hereof shall immediately terminate.
 
(b)    Upon the occurrence of any Event of Default other than as described in
Section 14.1(f), (i) ING may at any time terminate the Series B Commitment on
the date stated in its written notice to the Company, and (ii) the Required
Holders may at any time (unless all defaults shall theretofore have been
remedied and all costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses incurred by or on behalf of the registered holders
of the Notes by reason thereof shall have been paid in full by the Company) at
its or their option, by written notice or notices to the Company, declare all
the Notes to be due and payable, whereupon the same shall forthwith mature and
become due and payable, together with interest accrued thereon, and there shall
also be due and payable the applicable Premium, if any, in respect of the
principal amount of the Notes so declared due and payable, all without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or any other notice of any kind (except as otherwise specifically
provided herein or in the Security Documents), which are hereby waived. The
Company acknowledges that each Purchaser purchased those Notes which it
purchased on the basis and assumption that such Purchaser and the Holders from
time to time of the Notes would receive the payments of principal and/or
interest set forth in Articles 2, 7 and 8 hereof for the full term of the Notes;
therefore, whenever the maturity of the Notes has been accelerated by reason of
an Event of Default, a tender of the amount necessary to satisfy any part or all
of the indebtedness represented by the Notes paid at any time following such
Event of Default and prior to a foreclosure or trustee’s sale shall be deemed a
voluntary prepayment, and such payment shall include the applicable Premium.
Similarly, any purchase at a foreclosure sale or a trustee’s sale shall be
deemed a voluntary prepayment, and the Holders shall, to the extent permitted by
law, receive out of the proceeds of such sale, in addition to all other amounts
to which they are entitled, the applicable Premium."
 
1.14  Amendments to Exhibits
 
The Note Purchase Agreement is hereby modified by adding new Exhibit B-1 and
Exhibit H in the forms attached hereto.
 
2.  Representations and Warranties.
 
The Company hereby represents and warrants to each Purchaser as follows:
 
2.1  Compliance with Note Purchase Agreement. The Company is in compliance with
all terms and provisions set forth in the Note Purchase Agreement, as amended
hereby, to be observed or performed.
 
2.2  Representations in Note Purchase Agreement. The representations and
warranties of the Company set forth in the Note Purchase Agreement, as amended
hereby, except for those relating to a specific date other than the date hereof,
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof.
 
2.3  No Default.No Event of Default or Potential Event of Default is continuing.
 
2.4  Continuing Security Interests. All amounts owing by the Company under the
Note Purchase Agreement, as amended hereby, and the Notes will continue to be
secured by the Lien in favor of the Collateral Agent on behalf of the Holders in
all of the collateral granted under the Security Documents and nothing herein
will affect the validity, perfection or enforceability of such security
interests.
 
2.5  No Conflicts. Neither the execution, delivery or performance of this
Amendment by the Company, nor compliance by the Company with the Note Purchase
Agreement, as amended hereby, (a) conflicts or will conflict with or results or
will result in any breach of, or constitutes or will constitute with the passage
of time or the giving of notice or both, a default under, (i) any statute or
other rule or regulation of any Governmental Authority or (ii) any agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which it, or any of its property, is bound, except where such conflict, breach
or default would not have a Material Adverse Effect, or (b) results or will
result in the creation or imposition of any Lien upon the properties of the
Company or any of its Subsidiaries pursuant to any such agreement or instrument,
except for Permitted Exceptions.
 
3.  Miscellaneous.
 
3.1  Modification of Other Agreements. Any reference to the Note Purchase
Agreement in any of the Notes or Security Documents shall mean, unless otherwise
specifically provided, the Note Purchase Agreement as amended and supplemented
by this Amendment, and as the Note Purchase Agreement is further amended,
restated, supplemented or modified from time to time and any substitute or
replacement therefore or renewals thereof.
 
3.2  Fees and Expenses. The Company agrees to pay (i) ING an amendment fee in
the amount of 10 basis points times the Series B Commitment Amount as of the
date of this Amendment ($18,000) and (ii) all out-of-pocket expenses incurred by
the Holders in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, all reasonable attorneys’ fees.
 
3.3  Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.
 
3.4  Governing Law. This Amendment shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Texas, without
regard to conflict of laws principles.
 
3.5  Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Delivery
of an executed signature page to this Amendment by telecopy shall be deemed to
constitute delivery of an originally executed signature page hereto.
 
3.6  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
3.7  References. Any reference to the Note Purchase Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require.
 
3.8  Conditions to Effectiveness. This Amendment shall be effective as of the
date first set forth above upon (i) execution hereof by the Company and the
Required Holders (including ING), (ii) the delivery to ING of the fully-executed
Amended and Restated 2003 Series B Note, (iii) the execution by the Company of a
Modification to Security Documents, in form and substance satisfactory to
Holders, and (iv) the payment of the fees and expenses required by Section 3.2
hereof.
 
3.9  Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Amendment are not intended to and do not serve to effect a
novation as to the Note Purchase Agreement. The parties hereto expressly do not
intend to extinguish the Note Purchase Agreement. Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness outstanding as of
the date hereof and created under the Note Purchase Agreement which is evidenced
by the Notes and secured by the Collateral. The Note Purchase Agreement as
amended hereby remains in full force and effect.
 
[Signature Pages Follow]
 


 


 


 
DALDMS/510679.1    --
 
     

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
THE COMPANY:
 
PILGRIM’S PRIDE CORPORATION
 
By: /s/ Richard A. Cogdill
 
Name: Richard A. Cogdill
 
Title: Chief Financial Officer
 
THE PURCHASERS:
 
JOHN HANCOCK LIFE INSURANCE COMPANY
 
By: /s/ William H. Hasson
 
Name: William H. Hasson
 
Title: Managing Director
 
 
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
 
By: /s/ William H. Hasson
 
Name: William H. Hasson
 
Title: Authorized Signatory
 
 
INVESTORS PARTNER LIFE INSURANCE COMPANY
 
By: /s/ William H. Hasson
 
Name: William H. Hasson
 
Title: Authorized Signatory
 



 

 
ING CAPITAL LLC
 
By: /s/ Lina A. Garcia
 
Name: Lina A. Garcia
 
Title: Vice President
 
COLLATERAL AGENT:
 
JOHN HANCOCK LIFE INSURANCE COMPANY,
not individually but in its capacity as Collateral Agent
 
By: /s/ William H. Hasson
 
Name: William H. Hasson
 
Title: Managing Director
 



 


DALDMS/510679.1
 
     

--------------------------------------------------------------------------------

 



EXHIBIT H
 
Pricing Level
 
Funded Debt to Capitalization Ratio
Series B
LIBOR Margin


Series B
Prime Margin
Unused Commitment Fee Factor
 
I
 
 
£35%
 
 
100.0 basis points
 
 
0 basis points
 
 
25.0 basis points
 
 
II
 
 
> 35%£40%
 
 
125.0 basis points
 
 
0 basis points
 
 
25.0 basis points
 
 
III
 
 
> 40%£45%
 
 
150.0 basis points
 
 
0 basis points
 
 
37.5 basis points
 
 
IV
 
 
> 45%£50%
 
 
162.5 basis points
 
 
0 basis points
 
 
37.5 basis points
 
 
V
 
 
> 50%£55%
 
 
187.5 basis points
 
 
0 basis points
 
 
42.5 basis points
 
 
VI
 
 
> 55%£60%
 
 
212.5 basis points
 
 
25.0 basis points
 
 
50.0 basis points
 
 
VII
 
 
> 60%£65%
 
 
237.5 basis points
 
 
25.0 basis points
 
 
50.0 basis points
 
 
VIII
 
 
> 65%
 
 
262.5 basis points
 
 
25.0 basis points
 
 
50.0 basis points
 
         



 


DALDMS/510679.1
 
     

--------------------------------------------------------------------------------

 



EXHIBIT B-1
 
PILGRIM’S PRIDE CORPORATION
 
AMENDED AND RESTATED 2003 SERIES B NOTE
 
No. B-1Dallas, Texas
$18,000,000.00October 29, 2004


 
PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the "Company"), for value
received, hereby promises to pay to ING Capital LLC (the "Purchaser"), or
registered assigns, the principal amount of EIGHTEEN MILLION AND NO/100 DOLLARS
($18,000,000.00) or so much thereof as may be disbursed and outstanding
hereunder, together with interest, as hereinafter described, payable in
accordance with the Note Purchase Agreement (as defined below). This Note is an
amendment and restatement and not a novation of that certain 2003 Series B Note
dated as of November 24, 2003 from the Company to Purchaser.
 
This Amended and Restated 2003 Series B Note (this "Note") evidences the Series
B Revolving Loans made, and to be made, pursuant to, and has been executed and
delivered under, and is subject to the terms of, the Fourth Amended and Restated
Note Purchase Agreement (the "Note Purchase Agreement"), dated as of
November 18, 2003, among the Company, John Hancock Life Insurance Company, the
Purchaser, the other parties named therein as Purchasers and John Hancock Life
Insurance Company, not individually but in its capacity as collateral agent, as
amended by the First Amendment to the Fourth Amended and Restated Note Purchase
Agreement dated as of October 29, 2004, and as may be further amended from time
to time, and is the "2003 Series B Note" referred to therein. Unless otherwise
defined herein, each capitalized term used herein has the meaning given to such
term in the Note Purchase Agreement.
 
Payments of principal, interest and Premium, if any, shall be made in lawful
money of the United States of America. Each payment of principal and interest
shall be by the method and at the address specified for such purpose in the
applicable Schedule of Information for Payment and Notices, or by such other
method or at such other address as the registered holder of this Note shall have
designated by written notice, as provided in the Note Purchase Agreement.
 
Principal and accrued interest shall be due and payable as provided in the Note
Purchase Agreement. All unpaid principal of this Note, together with accrued and
unpaid interest hereon will be due and payable on December 15, 2010, if not
earlier paid in accordance with the terms of the Note Purchase Agreement.
Notwithstanding the foregoing, this Note may be subject to prepayment in full as
provided in the Note Purchase Agreement.
 
The registered holder of this Note is entitled to the benefits of the Note
Purchase Agreement and may enforce the agreements of the Company contained
therein and exercise the remedies provided for thereby or otherwise available in
respect thereof.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
is transferable only upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered holder hereof or his attorney duly authorized in writing. The
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
 
This Note is subject to prepayment, in whole or in part, as specified in the
Note Purchase Agreement.
 
In case an Event of Default shall occur and be continuing, the unpaid balance of
the principal of this Note, together with all accrued interest, may be declared
and become due and payable in the manner and with the effect provided in the
Note Purchase Agreement.
 
Except as otherwise specifically provided in the Note Purchase Agreement, the
Company hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind. Except as
otherwise specifically provided in the Note Purchase Agreement, no course of
dealing and no delay on the part of the registered holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such registered holder’s rights, powers or remedies.
 
Anything in this Note or the Note Purchase Agreement to the contrary
notwithstanding, the Company shall never be required to pay interest on or with
respect to this Note or the Note Purchase Agreement at a rate in excess of the
Highest Lawful Rate, and if the effective rate of interest that would otherwise
be payable on or with respect to this Note or the Note Purchase Agreement would
exceed the Highest Lawful Rate, or if the registered holder of this Note shall
receive anything of value that is deemed or determined to constitute interest
that would increase the effective rate of interest payable on or with respect to
this Note or the Note Purchase Agreement to a rate in excess of the Highest
Lawful Rate, then (a) the amount of interest that would otherwise be payable on
or with respect to this Note or the Note Purchase Agreement shall be reduced to
the amount allowed at the Highest Lawful Rate under applicable law, and (b) any
unearned interest paid by the Company or any interest paid by the Company in
excess of the Highest Lawful Rate shall, at the option of the registered holder
of this Note, be either refunded to the Company or credited on the principal of
this Note or any other obligation outstanding under or with respect to this Note
or the Note Purchase Agreement. It is further agreed that, without limitation of
the foregoing, all calculations of the rate of interest contracted for, charged
or received by any registered holder of this Note, or under the Note Purchase
Agreement that are made for the purpose of determining whether such rate exceeds
the Highest Lawful Rate, shall be made, to the extent permitted by applicable
law (now or, to the extent permitted by law, hereafter enacted) governing the
Highest Lawful Rate, by (i) characterizing any non-principal payment as an
expense, fee or premium rather than as interest, and (ii) amortizing, prorating,
allocating and spreading in equal parts during the period of the full term of
this Note (including the period of any renewal or extension hereof), all
interest at any time contracted for, charged or received by such registered
holder in connection herewith. As used in this paragraph, the term "Highest
Lawful Rate" means the maximum non-usurious rate of interest permitted from time
to time to be contracted for, taken, charged or received with respect to this
Note or the Note Purchase Agreement by the registered holder hereof, under
applicable law in effect with respect to this Note or the Note Purchase
Agreement.
 


 
DALDMS/510679.1
 
     

--------------------------------------------------------------------------------

 


This Note shall be governed by the laws of the State of Texas (without regard to
its conflicts of law provisions) and applicable federal law
 
PILGRIM’S PRIDE CORPORATION
a Delaware corporation






By:
Name:
Title:




 


 

DALDMS/510679.1
 


--------------------------------------------------------------------------------